Per Curiam: These cases are brought before us by writs of error to the county court of Cook county to review judgments of that court confirming special -assessments for local improvements in the city of Chicago. On the authority of Kuester v. City of Chicago, 187 Ill. 21, and the authorities there cited, the judgments of the county court in both of these cases must be reversed and the causes remanded for further proceedings in the county court consistent with the views expressed in said opinion. Reversed and remanded.